DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, and 5-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cackett et al. (US 2001/0055995) in view of TSUCHIDA et al. (JP 02-302277) and Manning (USPN 5451056).
	Regarding claim 1, Cackett et al. discloses a club head having a face member and a club head body.  The club head body has a length of 4 to 5 inches and a breadth of 3 to 4.5 inches (See Paragraph 0081).  The club head body also discloses a sole and crown.   Cackett et al. does not disclose the distance between the hosel center axis and the face member or a breadth to length ratio.  Tsuchida et al. discloses a club head having a breadth to length ratio wherein the table discloses the ratio being at most 0.989.  One having ordinary skill in the art would have found it obvious to have a breadth to length ratio, as taught by Tsuchida et al., in order to prevent the laminar flow boundary layer of air flow from being re-peeled.  Manning disclose a club head having a face progression of 0.625 to 0.812 inch (See Paragraph bridging columns 4 and 5).  One having ordinary skill in the art would have found it obvious to have the face progression of the above dimension, taught by Manning, to expand the size of the strike face.
	Regarding claim 2, Cackett et al. discloses the body being made of a polymeric material.  Since the body includes the crown portion, it is implied that the crown portion is made of a polymeric material.
	Regarding claim 5, Cackett et al. discloses the moment of inertia about the x-axis being greater than 320 kg-mm2 based on Example 2 of Table 2.
	Regarding claim 6, Cackett et al. discloses the crown portion having a thickness of 0.010 to 0.11 inch (0.25mm to 2.8mm) (See Paragraph 0073).
	Regarding claim 7, Cackett et al. discloses the sole portion having a thickness of 0.010 to 0.11 inch (0.25mm to 2.8mm) (See Paragraph 0073).
	Regarding claim 8, Cackett et al. discloses the face having a height of 48mm (1.9 inches) (See Paragraph 0080).
	Regarding claim 9, see the above regarding claim 1.  The head length would be equivalent to the club head width.

Claim 10 and 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cackett et al. (US 2001/0055995) in view of TSUCHIDA et al. (JP 02-302277) further in view of Jackson (The Modern Guide of Golf Clubmaking).
Regarding claim 10, Cackett et al. discloses a club head having a face member and a club head body.  The club head body has a length of 4 to 5 inches and a breadth of 3 to 4.5 inches (See Paragraph 0081).  The club head body also discloses a sole and crown.   Cackett et al. does not disclose a breadth to length ratio.  Tsuchida et al. discloses a club head having a breadth to length ratio wherein the table discloses the ratio being at most 0.989.  One having ordinary skill in the art would have found it obvious to have a breadth to length ratio, as taught by Tsuchida et al., in order to prevent the laminar flow boundary layer of air flow from being re-peeled.    Cackett et al. in view of Tsuchida et al. does not disclose the loft and lie angles. Jackson discloses the standard loft and lie angles for a wood-type club head being 10 to 30 degrees and 52 to 60 degrees respectively (See Pages 237 and 239).  One having ordinary skill in the art would have found it obvious to have loft and lie angle within the above ranges, as taught by Jackson, because it is common within the art.
Regarding claim 13, Cackett et al. discloses the moment of inertia about the x-axis being greater than 320 kg-mm2 based on Example 2 of Table 2.
Regarding claim 14, Cackett et al. discloses the crown portion having a thickness of 0.010 to 0.11 inch (0.25mm to 2.8mm) (See Paragraph 0073).
Regarding claim 15, Cackett et al. discloses the sole portion having a thickness of 0.010 to 0.11 inch (0.25mm to 2.8mm) (See Paragraph 0073).
Regarding claim 16, Cackett et al. discloses the face having a height of 48mm (1.9 inches) (See Paragraph 0080).
Claims 17 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cackett et al. (US 2001/0055995) in view of TSUCHIDA et al. (JP 02-302277).
	Regarding claim 17, Cackett et al. discloses a club head having a face member and a club head body.  The club head body has a length of 4 to 5 inches and a breadth of 3 to 4.5 inches (See Paragraph 0081).  The club head body also discloses a sole and crown.   Cackett et al. also discloses the crown portion and the sole portion having a thickness of 0.010 to 0.11 inch (0.25mm to 2.8mm) (See Paragraph 0073). Cackett et al. does not disclose a breadth to length ratio.  Tsuchida et al. discloses a club head having a breadth to length ratio wherein the table discloses the ratio being at most 0.989.  One having ordinary skill in the art would have found it obvious to have a breadth to length ratio, as taught by Tsuchida et al., in order to prevent the laminar flow boundary layer of air flow from being re-peeled.  
	Regarding claim 19, Cackett et al. discloses the moment of inertia about the x-axis being greater than 320 kg-mm2 based on Example 2 of Table 2.
	Allowable Subject Matter
Claims 3, 4, 11, 12, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711